U.S. Department of Justice
Federal Bureau of Prisons

Program
Statement

OPI:
NUMBER:
DATE:
SUBJECT:

FPI/EDU
5353.01
12/17/2003
Occupational Education
Programs

RULES EFFECTIVE: 12/19/2003

1. [PURPOSE AND SCOPE §544.50. The Bureau of Prisons offers
eligible inmates the opportunity under its occupational education
programs to participate in occupational education courses for the
purpose of obtaining marketable skills designed to enhance postrelease employment opportunities.]
In this Program Statement, "occupational education" includes
occupational education programs provided by either Bureau staff,
contract agencies, or individuals at both secondary and
postsecondary levels. The Post Release Employment Project (PREP)
Study demonstrates that occupational training programs have a
significant positive effect on in-prison and post-release
outcomes for inmates.
Quality occupational education programs consist of:
#
#
#
#

competency-based curriculums which teach specific job
skills to inmates,
contemporary job skills that assist inmates with post
release employment,
certification or accreditation from a state or other
recognized accreditation from an association or agency,
and
where feasible, a linkage with UNICOR industries and a
connection with literacy program instruction.

2. SUMMARY OF CHANGES. The eligibility of inmates to
participate in occupational education programs has changed.
Except in certain circumstances, inmates or detainees who are
currently under an order of deportation, exclusion, or removal
may participate in occupational education programs if resources
permit, after meeting the needs of other inmates.
[Bracketed Bold - Rules]
Regular Type - Implementing Information

P5353.01
12/17/2003
Page 2
#

A section on the funding of Advanced Occupational
Education (AOE) programs which appeared in an earlier
version of the Program Statement on Postsecondary
Education (PSE) Programs for Inmates was added.

#

“Live work” projects are clarified.

#

The SENTRY reporting requirements for apprenticeship
training hours were clarified.

#

Joint trade advisory committees and meetings are now
permissible under certain circumstances.

3. PROGRAM OBJECTIVES.
are:

The expected results of this program

a. Skills to enhance post-release employment opportunities
will be acquired by inmates with occupational education needs.
b. "Live work" programs which contribute significantly to the
operation and maintenance of institutions will be provided for
critical hands-on experience.
c. Where available, apprenticeship programs will be properly
registered with the Bureau of Apprenticeship and Training (BAT),
U.S. Department of Labor, and will meet BAT's standards.
4.

DIRECTIVES AFFECTED
a.

Directive Rescinded

P5300.18
b.

Occupational Education Programs (12/23/96)

Directives Referenced

P4100.03
P5250.02
P5251.05
P5300.21

BOP Acquisitions (9/16/96)
Public Works and Community Service Projects
(10/2/00)
Work and Performance Pay, Inmate (12/31/98)
Education, Training, and Leisure-Time Program
Standards (2/18/02)

Federal Acquisitions Regulations (FAR)
c. Rules cited in this Program Statement are contained in 28
CFR §544.50-52.

P5353.01
12/17/2003
Page 3
5.

STANDARDS REFERENCED

a. American Correctional Association 2nd Edition Standards
for the Administration of Correctional Agencies: 2-CO-5B-01
b. American Correctional Association Standards for Adult
Correctional Institution (3rd Edition): 3-4265, 3-4266, 3-4380-1,
3-4410-1, 3-4411, 3-4412-1, 3-4413, 3-4414, 3-4415, 3-4416,
3-4417, 3-4418-1, 3-4420, and 3-4410 to 3-4420
c. American Correctional Association Standards for Adult
Local Detention Facilities (3rd Edition): 3-ALDF-3E-04 to 3E-06,
3-ALDF-4B-02-1, and 3-ALDF-5B-01 to 3-ALDF-5B-02
6. EXEMPTIONS. All correctional institutions must provide
occupational education programs to all inmates with vocational
training needs. Metropolitan correctional centers,
metropolitan/federal detention centers, the federal
transportation center, and administrative maximum facility are
exempt from providing occupational education programs.
This Program Statement’s provisions may apply to some privatized
and contract facilities depending upon those facilities’ mission.
However, all institutions are encouraged to provide some form of
occupational education opportunities if space and resources
permit.
7.

ELIGIBILITY TO PARTICIPATE. [PROCEDURES §544.51

(a) Eligibility. All inmates are eligible to participate in an
institution’s occupational education program. An eligible inmate
must apply through the inmate’s unit team for placement
consideration. The unit team will determine whether the
occupational education course is appropriate for the inmate’s
apparent needs.
(b) Special Considerations for inmates under orders of
deportation, exclusion, or removal:
(1) Generally, inmates under orders of deportation, exclusion,
or removal may participate in an institution’s occupational
education program if Bureau resources permit after meeting the
needs of other eligible inmates.
(2) Inmates under orders of deportation, exclusion, or removal
who the Attorney General has determined cannot be removed from

P5353.01
12/17/2003
Page 4
the United States because the designated country of removal will
not accept the inmate’s return are exempted from the limitation
in (1), and may participate in an institution’s occupational
education in the same manner as other eligible inmates.]
An inmate will request initial enrollment through the
Supervisor of Education. Education Staff will determine an
inmate’s academic eligibility for enrollment and deportation
status and notify the unit team via a memorandum or at the
inmate’s unit team meeting.
Careful examination of any existing waitlists and space
availability should be conducted prior to placing inmates with
deportation orders (SENTRY CMA assignment of IHP CMP WD) in an
occupational education program.
8. TYPES OF OCCUPATIONAL EDUCATION PROGRAMS.
types of occupational education programs:

There are two

# Certificate and
# Associate of Arts or Science Degrees

Degrees must be occupationally oriented, i.e., no liberal arts
degree is allowed under this program.
For additional guidance, refer to Section 12, ACCREDITATION AND
CERTIFICATION REQUIREMENTS and Section 13, TRADE ADVISORY
COMMITTEE.
9. [LEVELS OF OCCUPATIONAL EDUCATION PROGRAMS. §544.52.
Occupational education programs are offered at the certificate
level and the classroom level. Each level may include the
following types of training:
a. Exploratory Training. Exploratory training is a study of
occupations and industries for the purpose of providing the
student with a general knowledge of the occupation and the world
of work, rather than specific skill development.]
Ordinarily, exploratory training programs are less than 100
hours; however, completion of predefined criteria in addition to
attendance must be demonstrated before awarding an exploratory
level completion. These predefined criteria will be established
by the training instructor and approved by the Supervisor of
Education.

P5353.01
12/17/2003
Page 5
[b. Marketable Training. Marketable training provides
specific entry-level or advanced job skills. Marketable training
may include "live work,” that is, the training would result in a
product or service produced by the inmate for actual use by the
institution, FPI, another federal agency, or community service
project.]
Marketable level training should prepare inmates to work at
least as an entry-level worker in a specific occupational or a
related group of occupational fields. Participants will have to
complete at least 100 hours of program attendance and master
competency skills defined in the curriculum before they are
awarded with a marketable level completion certification.
Inmates will not be enrolled in any marketable occupational
education programs if they have not met academic requirements
previously or if they do not maintain concurrent enrollment in a
General Educational Development (GED) program. Inmates with
documented special learning needs may be exempted from this
provision.
[c. Apprentice Training. Apprentice training provides an
inmate the opportunity to participate in training which prepares
the inmate for employment in various trades through structured
apprenticeship programs approved at the state and national levels
by the Bureau of Apprenticeship and Training, U.S. Department of
Labor.]
Apprentice training provides an inmate the opportunity to
participate in training which prepares the inmate for employment
in various trades. Apprenticeship programs for inmates will be
established in those areas of the institution which have the
potential to meet the requirements and standards of the Bureau of
Apprenticeship and Training (BAT), U.S. Department of Labor.
Through its regional, state, and area representatives, BAT
makes personnel available to Bureau educational staff for
developing registered apprenticeship programs.
The Supervisor of Education will:
#

Review apprenticeship opportunities in all areas of the
institution,

#

Contact the BAT Regional Director and request an
apprenticeship program,

P5353.01
12/17/2003
Page 6
#

Consult with BAT's Apprenticeship Training
Representative on all matters regarding the procedures
and methods for program development as required by
BAT's regulations for registered apprenticeship
programs, and

#

Appoint a member of the Education staff to serve as an
Apprenticeship Coordinator.

The Apprenticeship Coordinator will:
#

Provide or make arrangements for related instruction
for apprenticeship trades,

#

Keep records of the number of hours completed for each
skill area for all apprenticeship program trainees, and

#

Conduct apprenticeship committee meetings at least
twice a year with at least one meeting conducted at the
institution. Minutes from these meetings will also be
prepared and maintained for three years.

Only those hours from the date the inmate was indentured into
the apprenticeship program are reflected in the SENTRY Education
Data System (EDS). All hours subsequent to this, which were
approved to be counted toward the required apprenticeship hours,
are recorded in the SENTRY-based Update a Periodic
Interview\Withdrawal Record for an inmate.
10. FUNDING OF OCCUPATIONAL EDUCATION PROGRAMS.
for occupational education programs include:

Funding sources

# Salaries and Expenses (S&E) Appropriations
# Trust Fund Appropriations

In addition, inmates may be required to make a co-payment to
enroll and participate in an occupational education program.
Co-payments for inmates are limited to the cost of books.
Annually, institutions may submit proposals for the funding of a
new AOE program or upgrading equipment for an existing
occupational education program.

P5353.01
12/17/2003
Page 7
AOE programs must meet the following criteria:
a. The program is related directly to preparation for a
specific occupation or vocation. Certain courses may be approved
that are not directly related to the specific occupation or
vocation but may be required for a certificate or Associate of
Arts or Science degree.
b. Programs in liberal arts/general studies are not
authorized, although specific courses of a liberal arts nature
may be permitted as in subsection a. above.
c. The program is part of a certificate, or an Associate of
Arts or Science degree program, but not a four-year degree
program.
d. The program may be offered by a community or junior
college, technical-vocational school, four-year college offering
a two-year degree, or some other accredited postsecondary
education institution. Institution staff may teach an AOE
program. However, the AOE Program must be certified through an
outside learning institution.
The Supervisor of Education will use Accounting Class G3 to track
the expenditures of AOE funds.
The Supervisor of Education will select the AOE program service
providers competitively and will award contracts according to
applicable procurement procedures as required by the Federal
Acquisition Regulations and the Program Statement on BOP
Acquisitions.
11.

LIVE WORK

a. "Live work" is to be included within each marketable level
occupational education program. AOE funds will not be used to
purchase materials and supplies for “live work” projects.
b. "Live work" is to comprise approximately 20 to 40 percent
of each marketable level vocational training program curriculum
as measured by training hours. The Regional Director may grant
an exemption with proper documentation.
c. "Live work,” as an integral part of the Bureau's vocational
training programs, has several advantages over the more
traditional concept of clearly separated training and work
programs.

P5353.01
12/17/2003
Page 8
#

An inmate's training, once received, is best reinforced
by using the training in an actual work situation.

#

Occupational education programs and work facilities are
mutually supportive.

#

Duplication of services should be eliminated within the
institution among training programs, other departments,
and UNICOR.

This Program Statement's intent is to integrate top quality
training programs with "live work,” thereby serving the inmate’s
best interest, as well as the institution, UNICOR, or another
agency.
d. The training instructor and the Supervisor of Education
will be consulted before live work projects are performed. A log
of live work projects will also be maintained and kept by the
Supervisor of Education for three years. At a minimum, the log
should contain:
#
#
#
#
#

the project name,
start and completion dates,
length of time to complete the project,
the person/agency requesting the project, and
the funding source for project materials.

e. In accordance with the Program Statement on Public Works
and Community Service Projects, Community Service Projects (CSP)
may occur as the live work portion of an occupational education
program.
The CSP should serve as a legitimate learning experience for
the inmates and should be part of the competency-based
occupational education program curriculum. Thus, the
occupational education program must:
#
#
#
#

provide job skill training, and experience,
be accredited by a state or other recognized
accreditation association or agency, whenever feasible,
have entrance and exit criteria for the inmates, and
not guarantee any production output for the community.

P5353.01
12/17/2003
Page 9
Because some occupational education programs involve using
appropriated funds, special rules apply to the output produced in
these programs. As a general rule, if an occupational education
program wishes to donate its product to the local community, and
that output incorporates government supplied materials, then the
General Services Administration (GSA) excess property regulations
must be followed (i.e., 41 CFR 101 et seq.).
If, however, the sponsoring organization provides all the
materials for the community service project, the end product may
be returned directly to the sponsoring organization.
#

Inmates must volunteer and cannot be compelled to work
on a CSP as part of the occupational education
program’s live work component. As long as the
occupational education program is conducted within the
institution and the inmates enrolled are not leaving
the institution to perform the program’s community
service portion, inmates may receive pay and be
eligible for inmate accident compensation for all of
their participation in the occupational education
program.
Occupational education program staff must maintain a
list of inmates who volunteer.

#

Only a government entity or nonprofit charitable
organization may develop and sponsor the occupational
education program’s community service portion. The
request will be:
P
P
P
P

submitted to the institution,
recommended by the Warden,
reviewed by the Regional Counsel and the Regional
Education Administrator, and
approved by the Regional Director.

The host organization is to submit documentation to the Bureau
that the CSP does not displace regular employees or impair
existing contracts for services.
12. ACCREDITATION AND CERTIFICATION REQUIREMENTS. Whenever
feasible, each occupation education program will be accredited by
a state or other recognized accreditation association or agency.
Where an entire education department is accredited by an
accrediting agency, independent accreditation or certification
for each occupation education program is preferred, but not
required.

P5353.01
12/17/2003
Page 10
Certification tests from outside organizations (e.g., National
Occupational Competency Testing Institute, National Institute for
Automotive Service Excellence, etc.) may also be administered to
individual inmates upon completion of a specific occupational
education program. However, the individual skill competency
certification will not replace the training program’s
certification.
13. TRADE ADVISORY COMMITTEE. A trade advisory committee will
be required when an occupational education program is not offered
by an outside accredited education institution or not
certified/accredited by an outside certifying or accrediting
agency.
#

Where an entire education department is accredited or
certified by an outside agency, a trade advisory
committee is still required to ensure an individual
occupational education program’s quality if the program
is not accredited or certified by an outside recognized
agency.

#

The trade advisory committees’ size and composition
will vary according to local needs, but they must
include at least two active members who are not regular
employees or contractors of the institution. The
intent is to include representatives from trade
organizations, accredited training institutions, or
potential employers.

#

Joint trade advisory committees and meetings are
permissible when limitations (e.g., remoteness of
institution) prevent institutions from having
individual advisory committees and meetings for each
occupational education program. However, at least one
expert from each trade area should be included in the
joint trade advisory committee and be present at each
meeting.

#

These committees will meet at least twice a year with
at least one meeting conducted at the institution.
Minutes from the trade advisory committee will be
prepared and maintained by the Supervisor of Education
for three years.

P5353.01
12/17/2003
Page 11
14. OCCUPATIONAL EDUCATION AND RELEASE PREPARATION.
Occupational education assists inmates to prepare for postrelease employment. Specifically, inmates who have participated
in occupational programs learn valuable knowledge and skills
needed to enhance their opportunities for post-release
employment.
15. SENTRY EDUCATION COURSES (EDC) DATA ENTRIES. Enrollments,
withdrawals, and completions for occupational education programs
will be entered into the SENTRY Education Courses (EDC) in a
timely manner and will also be maintained in accordance with the
most current guidelines.

/s/
Harley G. Lappin
Director

